Citation Nr: 1432182	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  07-30 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran had active service from June 1983 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The RO confirmed and continued the denial of the Veteran's claim in a February 2006 rating decision. 

The Veteran testified at a hearing in December 2010 before the undersigned. A copy of the transcript has been associated with the claims file. In January 2011, October 2013, and February 2014, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, despite several Board remands and VA opinions as to the Veteran's claim of entitlement to service connection for a left knee disability, there is no sufficient medical opinion of record. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998). 

It has been noted that the Veteran's service treatment records dated in July 1983 indicate that she complained of trauma to both knees after a fall on the confidence course and was diagnosed with contusions or bruises of the arms and legs, as well as her knees. Private treatment records dated in in September 2003 indicate that the Veteran reported left knee pain and report of X-ray examination indicates that there was fracture dislocation noted, but anterior inferior aspect of the patella showed some bony proliferation, most likely from old trauma. At the time of her December 2010 Board hearing, the Veteran described her in-service fall from a ladder while on an obstacle course during basic training. She reported that she went to sick call and the doctor noted her bruises but did not examiner her knees. She reported that she sought private treatment after service for left knee pain and that she had experienced left knee pain from the time of her in-service injury to the present. 

In a March 2011 opinion, the examiner diagnosed the Veteran with mechanical arthralgia and noted March 2011 VA X-ray examination revealing enthesophytes arising from the patella, without effusion or fractures, and with normal joint spaces. The examiner noted that the Veteran recalled an in-service injury to both knees during service in 1983. The examiner opined that the there was no evidence to dispute that the Veteran had an acute bruise to the right knee during service, and offered a negative etiological opinion as to the left knee. 

In a December 2013 opinion, the same examiner noted that there was evidence that the Veteran fell in July 1983, during service, and was diagnosed with bruises to both knees and given bed rest for two days. The examiner reported that there were no indication of a chronic condition as a result of the fall, and there were no reports of X-ray examination revealing arthritis dated at that time. The examiner thus concluded that the Veteran's bilateral osteoarthritis was less likely caused by or aggravated by service. 

In another December 2013 opinion, by the Medical Officer at the VA Medical Center (VAMC), the examiner offered a negative etiological opinion as to the Veteran's left knee disability and service, and reasoned that there was a short time spent in training and that she had a limited ability to train due to respiratory symptoms, the symptoms that led to treatment in July 1983. The examiner referred to the Veteran's left knee disability as "the Veteran's claimed left knee problem, to include arthritis." The examiner agreed with the prior opinion that there was no evidence of a chronic left knee disability during service, or evidence of arthritis in the left knee within one year of service. The examiner noted that the Veteran's March 2011 VA X-ray examination findings and reported that such were found present 28 years after service, and noted that current literature was silent as to a nexus of knee contusions and the delayed onset of osteoarthritis of the contralateral knee. 

In the most recent opinion, dated in April 2014, subsequent to physical examination, the examiner reported both that the Veteran fell in July 1983 and contused both knees and that there was no evidence of an in-service left knee injury as the Veteran reported that she injured her right knee during service in July 1983. The examiner also reported that the Veteran's bilateral osteoarthritis was not caused by or the result of service, and when asked if the Veteran had arthritis, responded by copying a portion of the March 2011 VA X-ray examination revealing enthesophytes arising from the patella, without effusion or fractures, and with normal joint spaces. The examiner reported that there was no X-ray evidence of arthritis within one year of separation from service and opined that the Veteran's left knee disability, without evidence of left knee pain until the 2000's, was most likely related to aging and body habitus, and less likely caused or aggravated by her right knee disability. 

The March 2011 examiner did not offer rationale, and in March 2011 and December 2013, that examiner appears to have based the opinions on an inaccurate factual premise, that there was an in-service injury or contusion to only the right knee, as opposed to the right and left knees. Neither examiner made it clear as to whether the Veteran has arthritis, appears to have considered the Veteran's lay statements as to in-service and post-service left knee pain, or offered sufficient opinions as to whether the Veteran's left knee disability was secondary to her right knee disability. In sum, the medical opinions, even read together, are not sufficient. The Board may not yet adjudicate the Veteran's claim without a medical opinion that fully responds to all of its inquiries. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to a new qualified examiner in order to obtain a sufficient addendum opinion. A new examination is only required if deemed necessary by the examiner. 

(a) The examiner should specifically state if there is evidence of arthritis of the left knee joint; and if so, opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's left knee arthritis, if any, was manifest to a compensable degree within one year of separation from service, or by July 1984. 

(b) The examiner should opine as to whether it is at least as likely as not that any diagnosed left knee disability, including, but not limited to mechanical arthralgia, was incurred in service, or is otherwise related to service, specifically considering her in-service July 1983 injury, at which time she complained of left knee pain and presented with a contused left knee, as well as her lay statements of in-service and post-service left knee pain.

(c) The examiner should opine as to whether it is at least as likely as not that any diagnosed left knee disability, including, but not limited to mechanical arthralgia, is proximately due to or the result of, her service-connected right knee disability.

(d) The examiner should then, as a clear and separate response, opine as to whether it is at least as likely as not that any diagnosed left knee disability, including but not limited to mechanical arthralgia, is aggravated, (made permanently worse beyond the natural progression of the disease), by her service-connected right knee disability.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation. 

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

